DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 has been considered by the examiner.  The examiner notes Cite No. 3 of Non-Patent Literature Documents has been lined through and not considered since it is a duplicate of Cite No. 1 of Non-Patent Literature Documents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6, 8, 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0353440 A1, cited in the IDS filed 7/23/2020) hereinafter Lee440 in view of Lee et al. (US 2017/0295005 A1, cited in the IDS filed 7/23/2020, all citations are supported by US Provisional Application No. 62/037739, filed 8/15/2014) hereinafter Lee005.
	Regarding claim 2, Lee440 teaches user equipment device (UE) (wireless transmit/receive unit (WTRU) 102; para. 22 and Fig. 1B) comprising: a transceiver (transceiver 120; Fig. 1B) configured to transmit signals to a base station (WTRUs 102x communicating with base stations 114x; para. 22-23 and Fig. 1A); and a processor operably coupled to the transceiver and (processor 118 coupled to transceiver 120; Fig. 1B) configured to cause the UE to: operate in an enhanced coverage (EC) mode (WTRU in enhanced coverage; para. 143-144); determine a physical uplink control channel (PUCCH) resource allocation (physical uplink control channel (PUCCH) resource allocation provided/used; para. 132 and para. 257-259); and transmit the PUCCH according to the resource allocation (WTRU transmits PUCCH according to PUCCH resource allocation; para. 257-259 and para. 263), wherein the resource allocation includes a number of configured PUCCH repetitions (WTRU configured with PUCCH repetition; para. 252-253), and when inter-subframe frequency hopping is enabled (mapping of PUCCH; para. 129-130 and Table 2

    PNG
    media_image1.png
    171
    427
    media_image1.png
    Greyscale
), said transmitting the PUCCH includes puncturing a first symbol of a first slot of a subframe or puncturing a last symbol of a second slot of the subframe at a frequency hopping boundary (shortened PUCCH format omits (punctures) last symbol in second timeslot of subframe; para. 130, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Lee440 does not explicitly disclose wherein: the resource allocation includes frequency hopping applied every N subframes, wherein a value of N is configured by the base station.
	However, in the same field of endeavor, Lee005 teaches wherein: the resource allocation includes frequency hopping applied every N subframes, wherein a value of N is configured by the base station (low cost (LC)-PUCCH uses frequency hopping; para. 62-63 and Fig. 4, LC-PUCCH uses subset of subframes (N subframes) based on function of one or more of ID, subframe number (SFN), frequency location, and enhanced Control Channel Element (CCE), and resource allocation indicated (configured) via physical downlink control channel (PDCCH) (by base station); para. 90-91).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to provide the technique of Lee005 to the system of Lee440, where Lee440’s coverage enhancement using repetition for low-cost devices (para. 02-03) along with Lee005’s coexistence of low-cost devices along with regular devices (para. 02) improves wireless network efficiency by enabling use of both lower capability low-cost devices and regular devices in the network.
	Regarding claim 3, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	Lee005 further teaches wherein a frequency hopping pattern is cell-specific (LC-PUCCH defined with hopping pattern; para. 65 and Fig. 4, LC-PUCCH resource configured in cell-specific manner; para. 82 and Fig. 7 showing frequency hopping).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to provide the technique of Lee005 to the modified system of Lee440 and Lee005, where Lee440 and Lee005’s modified system along with Lee005’s coexistence of low-cost devices along with regular devices (para. 02) improves wireless network efficiency by enabling use of both lower capability low-cost devices and regular devices in the network.
	Regarding claim 4, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	Lee440 further teaches wherein the PUCCH is a shortened PUCCH (shortened PUCCH used; para. 130).
	Regarding claim 5, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	Lee440 further teaches wherein the processor is further configured to cause the UE to perform frequency hopping for a physical uplink shared channel (PUSCH) transmission (mode of operation (of WTRU) includes frequency hopping for physical uplink shared channel (PUSCH) transmission; para. 285).
	Regarding claim 6, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	 Lee005 further teaches wherein the PUCCH resource allocation is symmetric around a center frequency of an uplink system bandwidth (LC-PUCCH resources use center 6 physical resource blocks (PRBs); para. 62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to provide the technique of Lee005 to the modified system of Lee440 and Lee005, where Lee440 and Lee005’s modified system along with Lee005’s coexistence of low-cost devices along with regular devices (para. 02) improves wireless network efficiency by enabling use of both lower capability low-cost devices and regular devices in the network.
	Regarding claim 8, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	Lee440 further teaches wherein the PUCCH corresponds to PUCCH format 1a (PUCCH transmitted as format 1a; para. 113 and para. 131, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or 1b (PUCCH transmitted as format 1b; para. 113 and para. 131).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2, including apparatus (access terminal 102; para. 22 and Fig. 1B: Lee440).
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee440 in view of Lee005, and further in view of Hwang et al. (US 2017/0374675 A1, cited in the IDS filed 7/23/2020, all citations are supported by US Provisional Application No. 62/093399, filed 12/17/2014) hereinafter Hwang.
	Regarding claim 7, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	The combination of Lee440 and Lee005 does not explicitly disclose wherein the UE is a machine-type communication (MTC) UE configured to refrain from transmitting physical uplink shared channel (PUSCH) on a last symbol of a first subframe.
	However, in the same field of endeavor, Hwang teaches wherein the UE is a machine-type communication (MTC) UE configured to refrain from transmitting physical uplink shared channel (PUSCH) on a last symbol of a first subframe (machine-type communication (MTC) device does not map the last symbol of first subframe; para. 225).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to provide the technique of Hwang to the modified system of Lee440 and Lee005, where Lee440 and Lee005’s modified system along with Hwang’s repetition for low-cost MTC (para. 06 and para. 259) improves coverage of low-cost devices.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim(s) 9, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee440 in view of Lee005, and further in view of Lee et al. (US 2013/0343322 A1) hereinafter Lee322.
	Regarding claim 9, the combination of Lee440 and Lee005 teaches the limitation of previous claim 2.
	The combination of Lee440 and Lee005 does not explicitly disclose wherein, when said inter-subframe frequency hopping is enabled, said transmitting the PUCCH further includes puncturing the first symbol of a first slot of the subframe and puncturing the last symbol of the second slot of the subframe at the frequency hopping boundary.
	However, in the same field of endeavor, Lee322 teaches wherein, when said inter-subframe frequency hopping is enabled (PUCCH frequency hopping over slot boundary within subframe; para. 60 and Fig. 4), said transmitting the PUCCH further includes puncturing the first symbol of a first slot of the subframe and puncturing the last symbol of the second slot of the subframe at the frequency hopping boundary (first symbol of first slot of subframe and last symbol of second slot of subframe are punctured at PUCCH boundary; para. 60 and para. 176 and Figs. 4 and 26).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to provide the technique of Lee322 to the modified system of Lee440 and Lee005, where Lee440 and Lee005’s modified system along with Lee322’s method for transmitting uplink control information (UCI) (para. 03 and para. 52 and para. 201) improves compatibility between devices of different manufacturers by standardizing transmission of UCI when normal UCI cannot be performed.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Wang et al. (US 2014/0198744 A1) discloses a method and apparatus for data-splitting transmission from multiple sites.
	Chae et al. (US 2016/0249355 A1) 
	Yang et. al. (US 2016/0128029 A1)
	You et. al. (US 2016/0234859 A1).

	The examiner notes US Provisional Application No. 62/037739 (Lee005) and US  Provisional Application No. 62/093399 (Hwang) are included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474        

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474